                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         Kendel R. Howard,                           Case No. 18-22496-beh
                           Debtor.                   Chapter 13


               DECISION AND ORDER ON DEBTOR’S ATTORNEYS’
                     APPLICATION FOR COMPENSATION


         Debtor’s counsel filed an application for compensation for the firm’s work
in this Chapter 13 case on behalf of the debtor Kendel Howard, in the amount
of $3,581.50. The debtor, whose case was dismissed before confirmation,
objected to a portion of the fees sought.
         The Court held a preliminary hearing on Mr. Howard’s objection on
January 15, 2019, and an evidentiary hearing on Feb. 13, 2019. After
considering the case docket, the terms of the fee disclosure, and the testimony
and argument at the hearing, the Court concludes that the law firm’s services
reasonably benefitted the debtor, but warrant some reduction. As more fully
explained below, the Court awards a total administrative fee of $2,787.50. Of
that amount, counsel received $640 from the debtor prior to filing, so the Court
will authorize the Chapter 13 trustee to pay the remaining $2,147.50 to the law
firm, before refunding any funds on hand to the debtor.
                               BACKGROUND FACTS
         The docket reflects the following activity in Mr. Howard’s Chapter 13
case. On March 23, 2018, he filed his petition and schedules. CM-ECF Doc.
No. 1. He also filed his plan proposing to pay $362.00 weekly. CM-ECF Doc.
No. 2. Because this was his second case filed within a year, his counsel filed a
motion to continue the automatic stay, with a supporting affidavit from Mr.
Howard. CM-ECF Doc. Nos. 5, 6. The Court granted the motion.




 
              Case 18-22496-beh   Doc 89    Filed 03/22/19   Page 1 of 15
      The Court later sustained the Chapter 13 trustee’s objection to plan
confirmation and required the debtor to provide additional supporting
documentation to the trustee, and to file an amended budget and plan. CM-
ECF Doc. No. 30. When the debtor failed to comply with those conditions by
an extended deadline, the trustee moved to dismiss. CM-ECF Doc. Nos. 37, 40.
In the same week, the debtor’s mortgage lender moved for relief from stay. CM-
ECF Doc. No. 39. The debtor objected to both motions, noting he was
“reviewing his financial situation” to consider whether to amend his plan, or
surrender the homestead. CM-ECF Doc. Nos. 45, 50. The debtor proposed
making his plan payments monthly, instead of weekly. CM-ECF Doc. No. 41.
The Court held hearings on both motions, and denied relief from stay with
conditions, including allowing a supplemental claim of $10,646.00. CM-ECF
Doc. No. 52. The debtor and trustee settled the motion to dismiss, resulting in
a proposed amended plan and increased plan payment of $1,668.00 monthly.
CM-ECF, Doc. Nos. 55, 62. The order approving that resolution was entered on
October 5, 2018, with increased payments to begin in October. When the
debtor’s October payment wasn’t received, the trustee filed an affidavit of
default on November 21, 2018. CM-ECF Doc. No. 66.
      Anticipating a possible dismissal, counsel submitted an application for
administrative expenses (fees) totaling $3,581.50, for services from January 12,
2018 through November 21, 2018. CM-ECF Doc. No. 71. The Court dismissed
Mr. Howard’s case on December 4, 2018 based on the trustee’s uncontested
affidavit of default due to lack of plan payments. The dismissal order allowed
the trustee to pay Mr. Howard’s counsel $1,000 of funds on hand, less any pre-
petition fees paid. CM-ECF Doc. No. 74.
      The debtor objected to the fee request on December 14, 2018. CM-ECF
Doc. No. 76. He disagreed with the amount requested “due to lack of
representation and lack of communication on my behalf. No objection was filed
to the dismissal order. That’s why my chapter 13 case was dismissed. I
started my chapter 13 case in April of 2018. I have had a total of three
attorneys since.” CM-ECF Doc. No. 76.

 
           Case 18-22496-beh    Doc 89   Filed 03/22/19   Page 2 of 15
      At the evidentiary hearing, the debtor’s concerns continued to be that no
objection was lodged to oppose the affidavit of default, his employer continued
to deduct trustee payments from his payroll after the case was dismissed, and
he was dissatisfied with the level of communication with the Miller & Miller
firm, particularly as he dealt with multiple lawyers there.
      Attorney Krista Kerr argued on behalf of the law firm. She focused on
facts concerning case dismissal. She pointed to Mr. Howard’s failure to contact
the firm timely, after it alerted him that an affidavit of default had been filed.
She asserted that the firm had performed “a substantial amount of work” on
Mr. Howard’s behalf, and thus should be compensated not the $1,000 provided
for in the dismissal order, but the full $3,581.50 identified in the fee
application. She offered the testimony of a non-attorney staff supervisor to
support the application.
      Ms. Kristina Ehnert, vice president of operations and marketing for Miller
& Miller, testified for the firm. Ms. Ehnert had reviewed Mr. Howard’s file
before coming to court, in particular several pieces of correspondence and
some telephone records. She testified that standard office procedure, once a
motion to dismiss or affidavit of default is filed in a client’s case, is to
immediately send the client an email about the filing, and ask the client to
contact Miller & Miller to resolve it. If the firm does not hear from the client,
someone there reaches out via phone within a week (regarding a motion to
dismiss). Ms. Ehnert noted that the firm does not always have that same
ability on an affidavit of default, given the shorter response deadline. She
testified that, with regard to motion to dismiss procedure, once a client is
contacted and an objection filed on his or her behalf, the firm will send the
client a letter about whatever resolution the Court approves, and describe its
requirements. The firm also will provide a copy of the court order.
      Ms. Ehnert testified that the firm’s internet-based phone system allows
her to enter any phone number into the computer system and generate a report
of calls made to Miller & Miller from that number. She testified that she
generated a report that showed Mr. Howard’s phone number made calls to the

 
            Case 18-22496-beh     Doc 89    Filed 03/22/19    Page 3 of 15
firm’s main number on November 28 and 29, 2018. November 28 was five days
past the deadline to respond to the trustee’s affidavit of default in Mr. Howard’s
case.
              Ms. Ehnert testified she was able to listen to a recording of that
November 28 call, and that Mr. Howard had called in to speak to an attorney
about his case. A scheduler made an appointment for him for November 29.
Ms. Ehnert then testified that Mr. Howard called the Miller & Miller office the
following day, November 29, to say he was running late for his scheduled
appointment. A staffer told Mr. Howard he would have to reschedule. In
response, Mr. Howard asked if the new appointment could be set fairly quickly,
as he knew his Chapter 13 case had been dismissed. He wanted to discuss his
options—whether to refile in Chapter 13 or file a Chapter 7 case. Mr. Howard
came to the Miller & Miller offices later on November 30 to meet with an
attorney. After discussing options, Mr. Howard rehired the Miller & Miller firm
to file a Chapter 7 for him, paying a $100.00 deposit.1 Mr. Howard did not
cross-examine Ms. Ehnert, or testify in contradiction to her testimony about
phone calls.
              Ms. Ehnert also discussed several exhibits meant to show phone calls
between Mr. Howard and members of the firm. These exhibits, like the letters
or emails Ms. Ehnert testified were sent to Mr. Howard, were not offered into
evidence. The Court therefore does not consider the documents, but only
witness testimony, and filings on the docket.2
              Mr. Howard testified next. He denied receiving correspondence which
Attorney Kerr represented she served on him at his present address. Mr.
Howard testified that he recalled receiving only a receipt for the $100 he paid
Miller & Miller to begin a Chapter 7 case. Mr. Howard testified that he does not



                                                            
1   Ultimately, Mr. Howard reconsidered, and did not file a Chapter 7 case.
2 Likewise, the Court does not consider Ms. Ehnert’s testimony describing statements made by
other members of her firm to Mr. Howard, to the extent those statements constitute hearsay
evidence.


 
                           Case 18-22496-beh                   Doc 89   Filed 03/22/19   Page 4 of 15
always read his mail, though he also said he would read any mail from Miller &
Miller or have his children read it to him.
              Similarly, Mr. Howard testified that he did not receive letters sent to him
from Miller & Miller about his case, via email. He denied receipt even though
he verified the currency of his email address, and said he checks his email on
his phone. But he told the Court he did not have his phone with him during
the hearing. He also told the Court the only emails he received from Miller &
Miller were about employee retirements or new staff hires.
              Mr. Howard testified primarily about what he regarded as poor
communication by members of Miller & Miller. He testified to phone calls that
were not returned promptly, though he did not provide specific dates. He
described a conversation with Attorney Ruben Castillo, asserting that the
lawyer didn’t seem to know what was going on with his case, and Mr. Howard
expressed frustration. Mr. Howard agreed that there was a period of time when
he did not contact the firm about his case. He could not confirm whether he
had called Miller & Miller before the deadline to object to the affidavit of
default. Mr. Howard was upset that his employer continued to deduct funds
from his paycheck even after his Chapter 13 case was dismissed, and said he
raised this topic with Attorney Castillo at Miller & Miller.
              Both Mr. Howard and Attorney Kerr seem to agree that Mr. Howard’s
employer deducted some funds from his payroll, for eventual payment to the
Chapter 13 trustee, but that the employer did not forward those payments on a
regular or timely basis. Mr. Howard provided copies of paystubs to the Court,
but they were dated in Spring of 2018, and pre-date the motion to dismiss and
affidavit of default period. The paystubs were not offered into evidence.
Attorney Kerr argued that, apparently as shown on the Chapter 13 trustee’s
website,3 Mr. Howard’s employer finally forwarded a payment to the trustee
which was received on December 5, 2018. This was past the deadline to object


                                                            
3 The Court does not have access to the Chapter 13 trustee’s website showing accounts for
individual debtors.


 
                           Case 18-22496-beh                   Doc 89   Filed 03/22/19   Page 5 of 15
to the affidavit of default, and was one day after the Court entered the order of
dismissal. In Attorney Kerr’s words, “if ever there was a case to (provide) an
objection to the affidavit of default, this may have been the case, but without
that information, Miller & Miller couldn’t craft an objection to the affidavit.”
She clarified that Attorney Castillo works on only Chapter 7 matters for the
firm.
        Regarding his objection to the fee request, Mr. Howard told the Court it
wasn’t his position that Miller & Miller didn’t work on his case, or did not
deserve any fee, but ultimately he filed a Chapter 13 case to get out of debt and
now he is “farther in the hole” than when he started, yet the firm is “still asking
for more money.” In his view, half of the $3,581.50 requested might be
reasonable.
        In response to questions from the Court, Mr. Howard agreed that the
firm prepared an objection in August, 2018 to the trustee’s motion to dismiss.
He agreed that Attorney Soltis appeared on his behalf at a hearing on that
motion, and that she worked with him to reconfigure feasibility of his plan. He
agreed that on September 24, 2018, the firm filed an amended Chapter 13 plan
and budget on his behalf. Contrary to his earlier testimony, he agreed he
“probably” received a letter from Miller & Miller describing the resolution to the
motion to dismiss, as he recalls that his monthly plan payments increased. In
fact, he testified that he showed the letter to his employer, who asked Mr.
Howard where the money (deducted from his paycheck) should be sent.
During that conversation, according to Mr. Howard, his employer made no
mention of forwarding the payroll deductions to the trustee when he chose to,
instead of on a regular monthly basis. Mr. Howard denied seeing a November
19, 2018 “urgent – affidavit of default” email from Miller & Miller. He testified
that he has alerts going to his phone for emails, but that he didn’t see this one.
Mr. Howard testified that he keeps all the emails he receives from Miller &
Miller, but received nothing about his case. He testified he did receive Miller &
Miller emails (about staffing matters) before and after the correspondence
regarding the affidavit of default. He does not check his email junk folder.

 
             Case 18-22496-beh   Doc 89   Filed 03/22/19    Page 6 of 15
                                    DISCUSSION
      Notwithstanding the dismissal of this case, this Court retains jurisdiction
to decide the issue before it. See In re Sweports, Ltd., 777 F.3d 364, 367
(7th Cir. 2015) (bankruptcy court has ancillary jurisdiction to take care of
“minor loose ends” remaining after a bankruptcy case has been dismissed,
including to consider fee applications under 11 U.S.C. § 330 and 28 U.S.C.
§ 1334(b)). Applications for compensation and reimbursement of expenses
under 11 U.S.C. § 330 are core proceedings insofar as they concern the
administration of the estate and are proceedings for the allowance of claims
against the estate. 28 U.S.C. § 157(b)(2)(A)-(B).
      The Code authorizes reasonable compensation for actual, necessary
services rendered by an attorney or paraprofessional. 11 U.S.C. § 330(a)(1)(A).
That section includes compensation of non-lawyers because their work can
reduce the cost of administering a bankruptcy case. If such work is reasonable
and necessary, it is compensable. Conversely, clerical tasks, whether
performed by a lawyer or staffer, are charged to overhead and are not
separately compensable. In re Nelson, No. 16-22089, 2017 WL 449581, *2
(Bankr. E.D. Wis. Feb. 1, 2017) (citations omitted). Local Rule 2016 also
informs the review. It describes the relevant information required for a fee
application, including Rule 2016(a)(2), a “chronological record of each
timekeeper’s time spent on the case that (A) states the time spent on each
service or task in tenths of an hour; . . . .”
      In Chapter 13 cases, the Court allows compensation based on a
consideration of the benefit and necessity of such services to the debtor. 11
U.S.C. § 330(a)(4)(B). When counsel files an application for fees, the burden of
proving that the actual fee is reasonable is on the lawyer or law firm requesting
the fee. The Court has an independent duty to review each fee application,
whether or not a party has objected to a portion of the fee. 11 U.S.C. § 329(b).
It is a fact-specific inquiry, and the determination of compensability is within
the sound discretion of the court. In re Geraci, 138 F.3d 314, 318–19 (7th Cir.
1998).


 
            Case 18-22496-beh     Doc 89    Filed 03/22/19   Page 7 of 15
              The Court therefore will first examine the specific bases for Mr. Howard’s
objection, and then undertake its own review of the fee application, to
determine a reasonable amount of compensation in the circumstances.
1.            Debtor’s objections to the fee application.
              Mr. Howard felt communication with the law firm was unsatisfactory or
untimely, was dissatisfied that multiple lawyers worked on his case, and was
unhappy his case was dismissed. The Court finds that the debtor and the law
firm each bear some responsibility for the communication difficulty here.
              a. Communication issues and multiple lawyers.
              Mr. Howard testified that he would make calls that were not returned
timely, but could not be specific as to when he made those calls. There was no
lawyer testimony about communication, and Ms. Ehnert focused on calls
around the time of the affidavit of default in late November, 2018. From a
review of the invoice and the docket, the Court notes that the law firm filed one
motion to extend time to file a required plan amendment, in June, 2018,
because the debtor’s signature was needed and the firm’s invoice shows
multiple attempts to contact Mr. Howard in that time period.
              Mr. Howard also expressed frustration with, and the Court infers there
may have been an incremental increase in the fee due to, the substitution of
different counsel at the law firm in the period during which he had to get his
amended plan on file. This was after Mr. Howard’s first lawyer, Attorney Kruse,
had left the firm. Attorney Brown was substituted for Attorney Kruse, but
there are no time entries for Attorney Brown. Importantly, any re-learning of
Mr. Howard’s case by a second or third lawyer at the firm due to employment
changes is not a complexity of the case itself.4 See, e.g., In re Retter, Case No.
                                                            
4 The docket shows that Attorney Nathan Brown was substituted for Attorney Gregory Kruse
as attorney of record on April 26, 2018, just one month after Mr. Howard’s petition was filed.
CM-ECF Doc. No. 20. There are no docket entries, or invoiced services, by Attorney Brown.
On November 21, 2018, Attorney Krysta Kerr was substituted in place of Attorney Brown. CM-
ECF Doc. No. 70. Attorney Kerr had been providing service on Mr. Howard’s case since May,
2018. She also advised at the hearing that Attorney Soltis represented Mr. Howard in resolving
his motion to dismiss, but Attorney Soltis ended her employment with Miller & Miller shortly
thereafter.


 
                           Case 18-22496-beh                   Doc 89   Filed 03/22/19   Page 8 of 15
11-25888-GLT, 2014 WL 667675, at *5 (Bankr. W.D. Pa. Feb. 20, 2014)
(disallowing fees for work spent by “new timekeepers” acquainting themselves
with the debtors’ case file, because “the Bankruptcy Code prohibits
compensation for duplicative services”). “Getting up to speed” by different
counsel could have led to delays in returning Mr. Howard’s calls.
      In quantifying the debtor’s communication complaints (excluding his
failure to respond after the Affidavit of Default was filed), the Court has
discretion to consider an adjustment to counsel’s fee. See, e.g., In re Nelson,
424 B.R. 361, 367-68 (Bankr. N.D. Ill. 2009) (comparing services performed
with those to be provided under model fee, but reducing by a lump sum
because fee agreement was not clear, among other reasons). Mr. Howard’s
case was a fairly typical Chapter 13 of relatively short duration. Mr. Howard’s
frustration in dealing with multiple lawyers at one firm is understandable,
though “divisions of labor” within law firms and changes in employment are not
uncommon. Client calls should be returned promptly by every law firm. Mr.
Howard’s own attention to the case appears uneven, perhaps reflective of doubt
whether Chapter 13 was the right approach.
      In the circumstances, the Court concludes that a $350 reduction, equal
to one hour of senior associate time, is reasonable to recognize what may have
been lawyer re-learning and delayed communication due to the several
substitutions of counsel.
      b. Circumstances around case dismissal.
      It is undisputed that Mr. Howard did not timely respond to the firm after
the Affidavit of Default was filed. His employer’s dilatory remittal of funds may
have constituted a justifiable basis to oppose the trustee’s Affidavit, but this is
not a motion for reconsideration under Fed. R. Bankr. P. 9024. Nonetheless,
the Court does not find the debtor’s testimony credible that he did not receive
correspondence from Miller & Miller about his case, sent U.S. mail, first class,
when there was no other evidence of mail tampering or missed mail. Likewise,
the Court finds it not credible that technology or other reasons would prevent



 
            Case 18-22496-beh    Doc 89   Filed 03/22/19    Page 9 of 15
Mr. Howard from receiving only the particular emails from his lawyers alerting
him to the affidavit of default and short deadline to try to oppose it. Ms.
Ehnert’s testimony as to the firm’s usual procedure, bolstered by the
chronology shown in the fee application and the docket in this case, is the
more credible regarding timely communication efforts by the law firm.
              The Court therefore does not find a basis to reduce counsel’s fees due to
the ultimate dismissal of the case.
2.            The Court’s Discretion to Consider Reasonableness of the Fee
              As noted, the Court has an independent duty to review each fee
application, whether or not a party has objected to a portion of the fee. 11
U.S.C. § 329(b). The determination is within the sound discretion of the Court.
In re Geraci, 138 F.3d at 318-19.
              This district, like a number of others, has adopted a presumed
reasonable amount of compensation for attorneys filing Chapter 13 cases, also
known as a “no look” fee. Geraci, 138 F.3d at 321. At the time Mr. Howard
retained the Miller & Miller firm, the presumptively reasonable fee for an
attorney representing a debtor in connection with a Chapter 13 bankruptcy
case, through at least plan confirmation, was $4,500.5 The Court’s website
description of the “no-look” fees lists the legal tasks the Court expects to be
included in that presumed reasonable amount, which generally includes plan
confirmation and routine post-confirmation services. At the time his case was
dismissed, the Court also recognized a presumed reasonable fee of $1,000, to
be paid to counsel from funds on hand, if the debtor’s case was dismissed
before achieving plan confirmation.6 Mr. Howard’s case was dismissed before
his amended plan could be confirmed, and at the hearing, he thought counsel
should be entitled to “half” what the firm seeks, or about $1,800 in total.

                                                            
5 See “PRESUMPTIVELY REASONABLE (“NO‐LOOK”) FEES IN CHAPTER 13 CASES,” available
at https://www.wieb.uscourts.gov/no-look-fees.
6 The Court’s form order for fees in the event of dismissal without plan confirmation bears the

caveat that fees may not be payable if the case is converted to Chapter 7 rather than
dismissed, citing Harris v. Viegelahn, 135 S.Ct. 1829 (2015). See also In re Lettie, Case No. 18-
24510, 2019 WL 960157, at *1 (Bankr. E.D. Wis. Feb. 22, 2019).


 
                         Case 18-22496-beh                     Doc 89   Filed 03/22/19   Page 10 of 15
    a. The debtor’s fee arrangement
      When Mr. Howard filed his Chapter 13 case, he included Form B2030,
the Disclosure of Compensation of Attorney for Debtor, signed by counsel at
Miller & Miller on March 23, 2018. That Disclosure certified that the firm had
agreed to accept $4,500, and had received $640 of that amount prior to filing
the case. In return for that $4,500 amount, the Disclosure stated:
      I have agreed to render legal service for all aspects of the
      bankruptcy case, including:
      a. Analysis of the debtor’s financial situation, and rendering advice
         to the debtor in determining whether to file a petition in
         bankruptcy;
      b. Preparation and filing of any petition, schedules, statement of
         affairs and plan which may be required;
      c. Representation of the debtor at the meeting of creditors and
         confirmation hearing, and any adjourned hearings thereof;
      d. Negotiations with secured creditors to reduce to market value;
         exemption planning; preparation and filing of reaffirmation
         agreements and applications as needed; preparation and filing
         of motions pursuant to 11 USC 522(f)(2)(A) for avoidance of
         liens on household goods.
CM-ECF Doc. No. 1, at 60 (emphasis supplied). The Disclosure also stated:
      By agreement with the debtor, the above-disclosed fee does not
      include the following service: Representation of the debtors in any
      dischargeability actions, judicial lien avoidances, relief from stay
      actions or any other adversary proceeding.
Id. The Disclosure does not include any hourly rate. The Disclosure expressly
states: “I certify that the foregoing is a complete statement of any agreement or
arrangement for payment to me for representation of the debtor(s) in this
bankruptcy proceeding.” Id.
      But Miller & Miller’s fee application, filed shortly before dismissal, gives a
conflicting description of the fee arrangement. It states:
      Prior to the filing of this case, the Debtors agreed to pay counsel
      $4,500.00 for pre-filing advice, petition and schedule preparation
      and representation at the Section 341 hearing. All other legal
      services were to be billed between $285.00 to $350.00 per hour for


 
           Case 18-22496-beh    Doc 89   Filed 03/22/19      Page 11 of 15
      the firm’s associates and $100.00 to $175.00 per hour for the
      firm’s paralegals and support staff. This fee agreement is set out
      upon the original retainer agreement signed by the Debtor.
CM-ECF Doc. No. 71, at 2. The narrative portion of the fee application
characterized its request as seeking fees for services including “preparation of
file for case filing, court appearance regarding meeting of creditors, preparation
and filing of amended Chapter 13 plans, phone calls and emails in attempt to
contact Debtor.” Id. at 3. No retainer agreement was offered into evidence or
discussed in testimony. Notably, Mr. Howard did not object to the rates set out
in the invoice.
      So, the Court is left with two different descriptions of the fee
arrangement for Miller & Miller’s services in this case. By seeking a total of
$3,581.50 at (previously undisclosed) hourly rates, the firm now asks almost
$1,000 less than its projected fee to reach confirmation, but $2,581.50 more
than what the Court presumes to be a reasonable no-look fee for a case
dismissed pre-confirmation. Given these disparities, the invoice and services
bear a closer look.
    b. Benefit to Mr. Howard
      Miller & Miller’s explanation of how its services benefitted Mr. Howard is
the bare conclusion that “[t]he services provided were necessary and beneficial
toward completion of the case and were performed in a reasonable and
customary manner.” CM-ECF Doc. No. 71, at 3. Notably, the case did not
complete. The major benefit Mr. Howard experienced was the operation of the
automatic stay for eight months, and most courts view that benefit to be
insufficient to award compensation. “[T]he fact that a debtor derives personal
benefit from the delay of collection efforts against him or her due to the
bankruptcy case does not constitute a benefit for purposes of awarding
compensation.” In re Polishuk, 258 B.R. 238, 249 (Bankr. N.D. Okla. 2001)
(citing Bachman v. Pelofsky (In re Peterson), 251 B.R. 359, 365 (B.A.P. 8th Cir.
2000) (affirming refusal to award fee where “efforts resulted in no benefit to the
debtor under § 330(a)(4)(B), other than to case delay in payment.”)). See also In


 
           Case 18-22496-beh    Doc 89   Filed 03/22/19    Page 12 of 15
re Ryan, 517 B.R. 905, 909–10 (Bankr. E.D. Wis. 2014). Mr. Howard claims he
is now “farther in the hole.”
      Counsel argues that this Chapter 13 case “involved a substantial amount
of work.” The record reflects it may, instead, have been a fairly typical amount
of work. Compare In re Nelson, 2017 WL 449581, at *3 n.3, where the debtor
was in a Chapter 13 case for eight months, counsel successfully opposed one
motion to dismiss, and one motion for relief from stay, filed one amended plan
and a request to participate in the MMM program. In Nelson, the court
considered the “relatively short duration and light motion practice” and felt fee
review was warranted. Here, there was one motion for relief from stay, one
motion to dismiss, and one amended plan. Clearly Mr. Howard was struggling
to manage his payments, and there appear to have been gaps in
communication between client and counsel, given at least one request for relief
from the deadline to amend the plan. CM-ECF Doc. No. 34. As already noted,
both the debtor and the firm share responsibility for the communication gaps.
      Overall, the Court finds that the firm has demonstrated the bulk of its
services were reasonable and necessary to benefit the debtor toward completion
of his case. The law firm’s services were moving the debtor toward plan
confirmation if possible—the firm filed a plan and amended plan, responded to
two motions, and obtained an extension of time for the client. Whether the
client should have been counseled to convert to Chapter 7 before dismissal, or
given more time would the client and firm have achieved a confirmable plan,
cannot be known.
      But several lesser aspects of the fee application merit attention. First,
the narrative portion of the fee application lists a range of hourly rates by
which the total fee is calculated, with the highest rate of $350.00. CM-ECF
Doc. No. 71, at 2. Yet the invoice reflects one timekeeper billed at $375 per
hour. The Court will disallow the $25/hour difference for that timekeeper’s
eight entries, for a total reduction of $75.00 in the fee sought. Second, the fee
application seeks compensation for “[p]reparation and filing of amended
Chapter 13 plans,” CM-ECF Doc. No. 71, at 3 (emphasis added), but the docket

 
           Case 18-22496-beh    Doc 89   Filed 03/22/19    Page 13 of 15
and counsel’s invoice reflect only one amended plan. Third, the very first
invoice entry states: “1/12/2018 Attorney Greg Kruse – Initial Consultation –
no charge .50 hours $350.00 rate $175.00 charge.” While the text states “no
charge,” the invoice total included a $175.00 charge for 30 minutes of lawyer
time. Declining to charge for an initial consultation is customary. The balance
should have been reduced by $175.00. That charge will be disallowed.
      Fourth, a number of entries also include “emailed” or “mailed” or “filed”
various items. The act of mailing or filing is a clerical task, and is not
compensable. In re Nelson, 2017 WL 449581, at *3 (“tasks performed by
paralegals may be compensated separately only if the tasks are more
substantive than clerical work, work this is clerical or secretarial in nature,
regardless of who performs it, should be treated as an overhead expense and
not separately recoverable.”). “Clerical tasks include ‘typing, data entry,
checking court dockets or court dates, manually assembling, collating,
marking, processing, photocopying, and mailing documents . . . .
[F]iling/uploading documents to the docket is a clerical task.” Id. As it has
done in the review of other fee applications, the Court will reduce by .10 each
entry that included “emailing” or “mailed” or “filed.” While generally the Court
might not deduct for a random clerical entry, here there are eight such entries
that total $105.00 in lawyer time and $80.00 in law clerk or paralegal time, for
a total disallowance of $185.00.
      Fifth, one entry billed in hundredths of an hour, instead of tenths of an
hour will be disallowed: “03/01/2018 Legal Assistant R. Schmidt – call with
client. Discussed paystubs, taxes, 401k information all needed for case. .09
$100/hr. rate $9.00 charge.” See Local Rule 2016(a)(1).
      The above reductions based on the Court’s own review of the fee
application ($75, $175, $185, and $9) total $444.00.

                                   CONCLUSION
      Mr. Howard’s case was dismissed before plan confirmation. His counsel
provided a number of reasonable services to move his case toward



 
           Case 18-22496-beh    Doc 89   Filed 03/22/19   Page 14 of 15
confirmation, but substitution of several lawyers likely contributed to delayed
communications with him. Mr. Howard compounded the problems at least late
in the case by not responding timely after an Affidavit of Default was filed.
Modest reductions for communication delays, as well as for invoice errors, are
appropriate.
      The original amount sought in the fee application, $3,581.50, will be
reduced by $350 for communication delays. The Court also will disallow $75
for entries under the wrongly charged $375 hourly rate, $175 for the mis-
entered “no charge” initial consult, $185 for clerical tasks, and $9.00 for billing
in hundredths of an hour. Deducting the $640.00 paid by the debtor before
his case was filed, this leaves an unpaid balance of $2,147.50.

                                     ORDER
      Accordingly, for the foregoing reasons,
      IT IS THEREFORE ORDERED that the Court approves and allows
compensation for Miller & Miller in the amount of $2,787.50, of which
$2,147.50 remains unpaid, and the Chapter 13 trustee is authorized to
disburse $2,147.50 to Miller & Miller as an administrative claim before
refunding any remaining funds on hand to the debtor.


Dated: March 22, 2019




 
           Case 18-22496-beh    Doc 89   Filed 03/22/19   Page 15 of 15
